COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        In re Alton Anjie Simmons

Appellate case number:      01-14-00284-CR; 01-14-00285-CR; 01-14-00286-CR

Trial court case number:    12-CR-1392; 12-CR-1393; 12-CR-1394

Trial court:                10th District Court of Galveston County

       On April 3, 2014, relator, Alton Anjie Simmons, filed a petition for a writ of
mandamus and a motion for emergency stay, requesting that the “Court stay the trial
court’s order permitting release of Relator’s medical information.” Relator’s motion for
emergency stay is denied.
       It is so ORDERED.

Judge’s signature: /s/ Justice Rebeca Huddle
                     Acting individually  Acting for the Court

Date: April 4, 2014